UNITED STATES COURT OF APPEALS

                               FOR THE TENTH CIRCUIT


 REILLY JOHNSON,

            Petitioner - Appellant,

   v.                                                           No. 97-2177

 NM CORRECTIONS DEPT;
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO; JOHN
 THOMAS, Warden for the New Mexico
 State Penitentiary,

            Respondents - Appellees.



                                           ORDER
                                      Filed May 1, 2006


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


        Appellant’s motion to correct order and judgment is granted. The first sentence of

the second full paragraph will now read: Petitioner Reilly Johnson, appearing pro se, asks

us to grant him a certificate of appealability to appeal the district court's denial of his

habeas petition under 28 U.S.C. § 2254.



                                            Entered for the Court
                                            PATRICK FISHER, Clerk of Court


                                         by:
                                           Deputy Clerk
                                                                              F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              OCT 28 1997
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk


 REILLY JOHNSON,

          Petitioner-Appellant,

               v.                                          No. 97-2177
                                                      (D.C. No. CIV-93-844)
 NM CORRECTIONS DEPT.;                                      (D. N.M.)
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO; JOHN
 THOMAS, Warden for the New
 Mexico State Penitentiary,

          Respondents-Appellees.



                             ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Reilly Johnson, a federal inmate appearing pro se, asks us to grant

him a certificate of appealability to appeal the district court's denial of his habeas

petition under 28 U.S.C. § 2254. This court will issue a certificate of appealability

when a petitioner makes a substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253(c)(2). Johnson challenges the state’s forfeiture of his accrued

good-time credits, contending he was denied his due process rights.

      Johnson was convicted of first degree murder in 1982 and was sentenced to

a term of life imprisonment. He earned good-time credits which would advance his

parole eligibility date but, in 1986, a state attorney general opinion determined that

all prisoners serving determinate life sentences were not eligible for good-time

credits and Johnson’s credits were revoked.

      Johnson contends revocation of his good-time credits violated the Ex Post

Facto Clause. As the district court determined, this issue is controlled by Stephens

v. Thomas, 19 F.3d 498 (10th Cir. 1994). A law violates the Ex Post Facto Clause

when it punishes behavior that was not punishable at the time it was committed or

increases punishment beyond the level imposed at the time it was committed. The

Ex Post Facto Clause does not prohibit the correction of the misapplication of an

existing law which disadvantages one in reliance on its continued misapplication.

Id. at 500.




                                         -2-
      Johnson also contends his due process rights were violated. A state inmate’s

due process rights are implicated only when a state’s actions impinge on a protected

liberty interest. Id. at 501. Since Johnson was not entitled to the good-time credits,

his due process rights were not violated.

      We DENY the certificate of appealability and DISMISS the appeal. The

mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -3-